Citation Nr: 0735991	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  06-06 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and friend B.S. 


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to March 
1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 decision rendered by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied reopening the claim for 
service connection for bilateral hearing loss.  

The appellant and his friend presented testimony during a 
hearing at the RO before the undersigned in May 2007.  A 
transcript of the proceeding is of record.  

In the decision herein, the Board finds that new and material 
evidence has been received to reopen a claim of service 
connection for hearing loss.  As additional development is 
required with respect to the underlying claim, the issue of 
service connection for hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

Finally, on the veteran's notice of disagreement, filed in 
April 2005, and on his VA Form 9, filed in February 2006, the 
veteran appears to allege that treatment with sulfa drugs 
caused or contributed to his current hearing loss.  In 
addition, there is an allegation that medications prescribed 
by VA caused chemical allergies and nerve damage.  The RO has 
yet to develop this alternate theory of entitlement to VA 
compensation benefits, and accordingly, this matter is 
referred to the RO to clarify whether the veteran intends to 
claim benefits under 38 U.S.C.A. § 1151.  


FINDING OF FACT

The evidence received since the August 1986 rating decision 
is not duplicative or cumulative of evidence previously of 
record, and raises a reasonable possibility of substantiating 
the claim of service connection for bilateral hearing loss.


CONCLUSION OF LAW

Evidence received since the August 1986 RO rating decision is 
new and material; the claim of service connection for 
bilateral hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006)


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Typically, the Board must make an initial determination as to 
whether VA's duties under the Veterans Claims Assistance Act 
of 2000 have been satisfied.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this decision, the Board reopens the veteran's claim of 
service connection for bilateral hearing loss and remands the 
claim for further development.  Thus, no discussion of VA's 
duties to notify and assist is required.  



II.  Analysis

In an unappealed August 1986 rating decision, the RO denied 
service connection for bilateral hearing loss on the basis 
that the veteran failed to furnish evidence showing 
continuity of treatment for hearing loss since service.  

The evidence of record at the time of the August 1986 rating 
action consisted of the service medical records; VA 
outpatient treatment records; and statements submitted by or 
on behalf of the veteran.  The service medical records show 
that the veteran was seen in July 1971 with complaints of 
dizziness, cough, and sore throat.  The diagnosis was an 
upper respiratory infection.  In November 1971, he was seen 
with complaints of an ear ache.  A physical examination 
revealed left ear otitis media.  He was seen again in 
November 1971 with complaints of difficulty hearing.  An 
audiogram was performed but no diagnosis was rendered.  The 
VA outpatient treatment records reflect that the veteran was 
seen in August 1985 with complaints of left ear hearing loss 
for three and a half weeks duration and right ear hearing 
loss for an unspecified duration.  Examination of the left 
ear revealed fungal otitis.  

As noted, the RO denied the claim in August 1986.  Because 
the veteran did not submit a Notice of Disagreement (NOD) to 
the August 1986 rating decision, it became final based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence associated with the claims folder since the RO's 
August 1986 rating decision includes VA outpatient treatment 
records, statements from the veteran's wife, and testimony 
during the May 2007 hearing.  VA outpatient treatment records 
from August 1994 to March 1996 do not show complaints or 
treatment for a hearing loss disability.  An August 2003 
audiogram is uninterpreted, but appears to show rather 
profound levels of bilateral hearing loss.  During VA 
treatment in November 2003, the veteran gave a history of 
military noise exposure and alleged that a sulfa drug taken 
10 years prior drastically reduced his ability to hear.  
Following a physical examination, the examiner opined that 
the veteran's bilateral hearing loss was most likely caused 
by ototoxic medication taken by the veteran and "may be 
contributed to by his history of military noise exposure."  
The veteran's wife stated that he had hearing loss at the 
time she married him in 1982 and that the hearing condition 
worsened in 1992.  The veteran stated that hearing loss had 
its origin during service and has continued since that time.  

In this case, the veteran and his wife have provided evidence 
as to continuity of symptomatology of hearing loss since 
service.  The veteran is competent to report diminished 
hearing acuity because his lay testimony relates to matters 
that he had the ability to perceive.  Likewise, the veteran's 
spouse is competent to report her perceptions as to the 
veteran's reduced hearing acuity.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994); see also 38 C.F.R. § 
3.159(a)(2) (2006).  Continuity of symptomatology was one of 
the elements lacking at the time of the August 1986 RO 
determination, and assuming the credibility of the recently 
submitted evidence, it raises a reasonable possibility of 
substantiating the claim.  

Additionally of record is the VA physician's opinion that 
current bilateral hearing loss "may be" related to service.  
This evidence is also new and material to the claim.  The 
Board observes, however, that a medical opinion expressed in 
terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus.  Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993).  

Collectively, while the evidence received does not warrant 
granting the claim on appeal, the evidence is new and 
material, and forms a basis to reopen the finally denied 
claim.  As such, the claim for service connection for 
bilateral hearing loss is reopened.  

ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The appeal is granted to this extent 
only.


REMAND

In reopening the veteran's hearing loss claim, the Board 
reiterates that the veteran was seen during service for 
hearing loss complaints and currently has such complaints.  
Accordingly, the Board finds that the veteran should be 
scheduled for a VA examination addressing the etiology and/or 
onset of hearing loss disability.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  This is particularly significant in 
light of the November 2003 VA audiologist's opinion that 
hearing loss may be related to noise exposure during service.  

Moreover, it appears there are outstanding VA outpatient 
treatment records that are pertinent to the claim.  Namely, 
the veteran has alleged that treatment received in 1993 may 
have contributed to his current hearing loss disability.  
Since records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, VA must obtain these records.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. 
§ 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain records from the 
Bay Pines VAMC, to particularly include 
the period from January 1993 to present.  

2.  Once the VA treatment records have 
been obtained, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of his 
bilateral hearing loss.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail. 

The examiner should comment on the 
veteran's report regarding the onset and 
continuity of his hearing loss, and opine 
as to whether it is at least as likely as 
not that the veteran's hearing loss are 
related to or had their onset during 
service.  In addition, the examiner should 
comment upon the November 2003 VA 
audiological examiner's opinion that the 
hearing loss is most likely caused by 
treatment with ototoxic medication 
administered by VA in 1993.  The rationale 
for all opinions expressed should be 
provided in a legible report.

3.  Thereafter, the RO should adjudicate 
the veteran's claim.  If the benefits 
sought on appeal are not granted in full, 
the RO should issue a supplemental 
statement of the case and provide the 
veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


